DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 4-9, filed 4/5/2022, with respect to the rejection(s) of claim(s) 1-10 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang (US 8996101 B2).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 8996101 B2).
Zhang discloses An implantable medical device (eg. Fig. 1, system 10, Col. 3, Ln. 17-41) comprising: an implantable defibrillator configured to generate an electrical defibrillation signal (eg. Fig. 1, system 10, Col. 3, Ln. 17-41); an implantable electrode connected to the implantable defibrillator by a lead and configured to deliver the electrical defibrillation signal to a patient (eg. Fig. 1, system 10, Col. 3, Ln. 17-Col. 4, Ln. 44); am implantable sensor configured to detect mechanical vibrations by the heart of the patient and to provide a detection signal based on the detected mechanical vibrations (eg. Col. 9, Ln. 37-45 and Col. 12, Ln. 10-35); and a controller configured to analyze the detection signal to determine at least one parameter characterizing the mechanical vibrations (eg. Col. 12, Ln. 10-67) and to initiate a defibrillation operation of the implantable defibrillator based on the determined parameters characterizing the mechanical vibrations only (eg. Col. 15, Ln. 40-59 and Col. 18, Ln. 10-45).
Regarding claim 2, Zhang discloses the determined parameter is at least one of amplitude, correlation, autocorrelation, morphology or a presence of doublets in the detected signal (eg. Col. 8, Ln. 4-30, Col. 12, Ln. 10-67).
Regarding claim 3, Zhang discloses the sensor is positioned in the lead or in a housing comprising the controller (eg. Fig. 3, Col. 5, Ln. 60 – Col. 6, Ln. 30, Col. 8, Ln. 34-41).
Regarding claim 4, Zhang discloses the controller is configured to cause the defibrillator to deliver the electrical defibrillation signal to the patient in response to the parameter characterizing the mechanical vibrations being below a predetermined threshold (eg. Col. 14, Ln. 5 – Col. 19, Ln. 3, Examiner believes below or above thresholds depends on the parameter being used).
Regarding claim 5, Zhang discloses the sensor comprises one or more of an accelerometer, such that the detection signal is an accelerometer signal, or an acoustic sensor, such that the detection signal is an acoustic signal (eg. Col. 8, Ln. 22-33).
Regarding claim 6, Zhang discloses the sensor comprises an accelerometer and the detection signal is an accelerometer signal, and wherein the controller is configured to cause the defibrillator to deliver the electrical defibrillation signal to the patient in response to an extracted envelope of the accelerometer signal being below a predetermined threshold (eg. Col. 8 Ln. 4-33, Col. 9, Ln. 37-45, avoid therapy with false EGMs).
Regarding claim 7, Zhang discloses the least one additional sensor, the additional sensor positioned in the lead and configured to detect a heart sound to obtain an additional detection signal (eg. Col. 3, Ln. 42-56. Col. 5, Ln. 38-60, Col. 8, Ln. 4-22).
Regarding claim 8, Zhang discloses the sensor and the additional sensor means are positioned in the lead at different locations, and wherein the controller is configured to control the operation of the defibrillator based on the additional detection signal obtained by the additional sensor (eg. Col. 3, Ln. 42-56. Col. 5, Ln. 38-60, Col. 8, Ln. 4-22).
Regarding claim 9, Zhang discloses the controller is configured to determine a correlation between the detection signal and the additional detection signal or a signal to noise ratio of the detection signal and the additional detection signal as a parameter characterizing the mechanical vibrations (eg. Col. 10, Ln. 12-40 and Col. 19, Ln. 10-43).
Regarding claim 10, Zhang discloses the controller is configured to analyze the detection signal obtained after a first electrical defibrillation signal has been delivered and to control operation of the implantable defibrillator based on the detection signal such that a second electrical defibrillation signal is delivered or not based on the analyzed detection signal (eg. Col. 17, Ln. 20-45 periodic checks, Col. 18, Ln. 20-Col. 19, Ln. 9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792